Title: From James Madison to the Tennessee General Assembly, 30 May 1809
From: Madison, James
To: Tennessee General Assembly


Washington May 30. 1809
I have received, fellow Citizens, your Address bearing date the 22d. of April.
The circumstances of the period which led to this expression of your sentiments, were well calculated to produce anxiety in the minds of Citizens cherishing an ardent love of peace, tho’ ready to maintain the rights of their Country, even at the expence of that blessing, of any culpable share in bringing on so extraordinary a state of things. You very justly acquit the Government and people of the U. States, who have given the most ample proofs of their desire to preserve the relations of Amity with all nations; without requiring more in return, than an undisturbed enjoyment of the fruits of their honest industry. In this expectation, reasonable as it was, we were disappointed. No appeals either to the justice, or the sound interests of the great contending Nations, arrested the multiplied wrongs which assailed our honor and our rights.
One of those powers at length, yielding to better Counsels, has stepped forward in a spirit of conciliation, which according with that always entertained on our side, has issued in a removal of the weight which more immediately pressed on our situation. And should the same spirit be extended, as is promised, to the remaining points of difference, it may lead to that permanent harmony and confidence which a mutual interest prescribes to both. Nor will we suppress the hope, that correspondent inducements, seconded by such an example, may produce a like change in the policy of other Belligerents, and thus lay a foundation for the general tranquility, & unobstructed prosperity of our Country.
In the mean time, prudence forbids an unlimited reliance on a favorable course of events; whilst patriotism ⟨e⟩njoins a Union of all Citizens in a readiness to maintain the national rights & honor, and a discountenance of attempts to weaken, by dividing them.
I tender my sincere thanks for the kind manner in which you express the interest you take in the successful discharge of the arduous trust committed to me. Whatever inadequacy I feel in other respects, I can pledge myself for an undiminished attachment to the Independence, the Union, and the Constitution of our Country; and for those zealous endeavors to advance its happiness, in which I am promised the valuable support & co-operation of the Citizens of Tennessee.
James Madison
